           Case 4:18-cv-00342-KGB Document 148 Filed 08/20/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

DONNA CAVE, JUDITH LANSKY,                                                            PLAINTIFFS
PAT PIAZZA and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                    CONSOLIDATED PLAINTIFFS
ASSOCIATION. FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ. GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                                  INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS


vs.                              Case Number: 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary                                                    DEFENDANT
of State, in his Official Capacity


              PLAINTIFFS CAVE, PIAZZA, and RUSSELL’S STATEMENT NOTING
                           DEATH OF PLAINTIFF LANSKY


      Pursuant to FRCP 25(a)(1), Plaintiffs Cave, Piazza, and Russell note for the record the death

of plaintiff Judith Lansky on July 8, 2021.

                                                   Respectfully submitted,

                                                    LAVEY AND BURNETT
                                                    By: John L. Burnett
                                                    John L. Burnett (Arkansas Bar No. 77021)
                                                    904 West 2nd Street
                                                    Little Rock, AR 72201
                                                    Telephone: (501) 376-2269
                                                    Facsimile: (501) 372-1134
                                                    E-mail: jburnett@laveyandburnett.com
                                                    On behalf of the Arkansas Civil Liberties Union
                                                    Foundation

                                                    GREEN & GILLISPIE
        Case 4:18-cv-00342-KGB Document 148 Filed 08/20/21 Page 2 of 2




                                                By: Joshua D. Gillispie
                                                Joshua D. Gillispie (Arkansas Bar No. 2010131)
                                                1 Riverfront Place, Suite 605
                                                North Little Rock, AR 72114
                                                Telephone: (501) 244-0700
                                                Facsimile: (501) 244-2020
                                                E-mail: josh@greenandgillispie.com
                                                On behalf of the Arkansas Civil Liberties Union
                                                Foundation

                                                 RODEY, DICKASON, SLOAN, AKIN & ROBB,
                                                 P.A.
                                                 By: Andrew G. Schultz
                                                Andrew G. Schultz*
                                                Melanie B. Stambaugh*
                                                 P.O. Box 1888
                                                Albuquerque, NM 87103-1888
                                                 Telephone: (505) 765-5900
                                                 Facsimile: (505) 768-7395
                                                 E-mail: aschultz@rodey.com
                                                mstambaugh@rodey.com
                                                On behalf of the Arkansas Civil Liberties Union
                                                 Foundation
                                                * admitted pro hac vice

                                                Attorneys for Plaintiffs Donna Cave, Pat Piazza
                                                and Susan Russell


                                     Certificate of Service

    I hereby certify that on August 20, 2021, the foregoing Statement Noting Death of Plaintiff
Lansky was served under FRCP 4(e)(2)(A) by personal service on Kenneth Gould, the successor and
personal representative of Judith Lansky, whose address is 11140 Rivercrest Dr., Little Rock, AR
72212.



                                                     John L. Burnett
                                                    John L. Burnett
